IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00162-CR

KELLY JOE GOAD,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                      From the County Court at Law No. 1
                           McLennan County, Texas
                         Trial Court No. 2014-2693CR1


                          MEMORANDUM OPINION


      Appellant Kelly Joe Goad has filed a “Motion to Dismiss Appeal” in which he

states that he “respectfully moves this Court to withdraw appellant’s notice of appeal and

dismiss this appeal.” We have no authority under Rule of Appellate Procedure 42.2 to

“withdraw appellant’s notice of appeal”; therefore, we construe Goad’s motion as a

motion to voluntarily dismiss his appeal. See TEX. R. APP. P. 42.2(a). We have not issued

a decision in this appeal, and Goad personally signed the motion. The motion is granted,

and the appeal is dismissed.
        The court reporter’s request for an extension of time to file the reporter’s record is

dismissed as moot.




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 13, 2015
Do not publish
[CR25]




Goad v. State                                                                           Page 2